DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 in the reply filed on 12/03/2020 is acknowledged.  The traversal is on the ground(s) that (i) the optimum physical and mechanical properties of a running track and a sports court will differ significantly, (ii)  “base layer” in Zhang et al., the weight ratio of acrylic emulsion to rubber particles is always disclosed as 1:6 to 1:12, (iii) when the binder composition is. This is not found persuasive because of following reasons.
Regarding (i), while applicants argue about running tracks and sports court having different standards, the present claims are broad and not limited to running tracks and sports court. Further, the present claims are silent to physical and mechanical properties.
Regarding (ii), Zhang disclose a base layer made from the polymer mixture, wherein the polymer mixture comprises the weight ratio of acrylic emulsion to rubber particles as 1:12 to 1:1 (see page 2, lines 8-9 and lines 19-28). That is, Zhang disclose an embodiment wherein the polymer mixture comprises the weight ratio of acrylic emulsion to rubber particles as 1:12 to 1:1 which overlap with that presently claimed.
Regarding (iii), Zhang disclose a base layer made from the polymer mixture, wherein the polymer mixture comprises the vulcanized or crosslinked rubber has a sieve particle size of from 0.1 to 6 mm (see page 2, lines 8-9 and lines 19-28). That is, Zhang disclose an embodiment wherein the polymer mixture comprises the vulcanized or crosslinked rubber has a sieve particle size of from 0.1 to 6 mm which overlap with that presently claimed.
Regarding (iv), Zhang at least two layers made from the polymer mixture (i) a base layer and (ii) top coat layer (see page 2, lines 8-9). While Zhang do not disclose base layer is elastic layer, given that base layer of Zhang et al. is identical to that presently claimed, the base layer of Zhang et al. is elastic layer.
Regarding (v) and (vi), however, note that while Kishihara et al. do not disclose all the features of the present claimed invention, Kishihara et al.  is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely foaming agent, and in combination with the primary reference, discloses the presently claimed invention. 
Regarding (vii), Kishihara et al. disclose provide proper motivation for using foaming agent, i.e. to reduce the number of open holes for purpose of preventing absorption of oils or In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, the examiner is not using the coating layer of Kishihara et al. The examiner is only using Kishihara et al. to teach foaming agent added to rubber. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Regarding (viii), Zhang et al. disclose the aqueous binder composition may further comprise defoamers (see page 10, lines 24-25). That is, defoamers are optional. 
Regarding (ix), the present claims are broad and not limited to running tracks and sports court. Further, the present claims are silent to physical and mechanical properties (elongation at break).
Regarding (x), given that Zhang et al. in view of Kishihara et al. disclose multilayer coating identical to that presently claimed, it is obvious or inherent that the multilayer coating of Zhang et al. in view of Kishihara et al. has properties similar to the present invention.
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered .
The requirement is still deemed proper and is therefore made FINAL.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/03/2020.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 01/25/2019 and 01/31/2020 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR101449677B1) in view of Nakayama et al. (JP H111656 A), Cialone et al. (US 2011/0297751 A1) and Miyawaki et al. (US 2007/0088121 A1). It is noted that the disclosures of Jong and Nakayama et al. are based on a machine translations of the reference which are included in this action.

Regarding claims 1 and 3-6, Jong disclose elastic floor coatings (i.e. multilayer coating) for sports utility pavement. The coatings comprises a surface-treatment layer on a base layer, a lower elastic layer, an upper elastic layer, a color coating layer and a top coating layer (see paragraphs 0048-0058). Further, a primer layer can be present between the base layer and the surface-treatment layer (see paragraph 0060). Accordingly, Jong et al. disclose the base layer, 
The primer layer, the upper elastic layer and the topcoat layer are made of acrylic copolymer emulsion in water, i.e. aqueous composition comprising acrylic emulsion copolymer (see paragraphs 0060, 0061, 0063, 0065, 0066, 0068, 0072). The acrylic emulsion copolymer of top coating layer is composed of 2-ethylhexyl acrylate (i.e. ethylenically unsaturated nonionic monomer) and ethyl acrylate (unsaturated monomer having carbonyl) (see paragraph 0072).  The primer layer read on a primer coat layer, the upper elastic layer read on elastic layer and the topcoat layer read on a topcoat layer.
The upper elastic layer comprises 30 to 66 wt% acrylic copolymer emulsion resin and 30 to 40 wt% of rubber particles (see paragraph 0068). Accordingly, the weight ratio of acrylic copolymer emulsion resin to rubber particles is 0.75 to 2.2 (0.75 = 30/40 and 2.2 = 66/30). The weight ratio overlaps with presently claimed ratio of 0.66 to 5 (0.66 = 1/1.5 and 5 = 1/0.2). 
Jong does not disclose a primer coat layer comprising a styrene-acrylic emulsion copolymer. Jong does not disclose elastic layer comprising a vulcanized or crosslinked rubber having a sieve particle size less than 0.5 mm, a crosslinking agent comprising a water-dispersible isocyanate composition and a foaming agent. Jong does not disclose a first acrylic emulsion copolymer and a second acrylic emulsion copolymer as presently claimed.
Nakayama et al. disclose aqueous primer composition comprising styrene-acrylic ester copolymer resin emulsion (see Abstract). The primer composition has improved permeation into various substrates, adhesive properties, reinforcing properties and water resistance (see Abstract and paragraphs 0001, 0005). The styrene-acrylic ester copolymer resin develop adhesive performance (see paragraph 0006).
In light of motivation for using aqueous primer composition comprising styrene-acrylic ester copolymer resin emulsion disclosed by Nakayama et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use styrene-acrylic ester 
Jong in view of Nakayama et al. do not disclose elastic layer comprising a vulcanized or crosslinked rubber having a sieve particle size less than 0.5 mm, a crosslinking agent comprising a water-dispersible isocyanate composition and a foaming agent. Jong in view of Nakayama et al. do not disclose a first acrylic emulsion copolymer and a second acrylic emulsion copolymer as presently claimed.
Cialone et al. disclose vulcanized rubber particles of different rubber particle sizes (see Abstract). The particle size of the vulcanized rubber powder may vary according to desired mechanical or physical properties such as tensile strength and hardness (see paragraphs 0020 and 0022). The rubber particles have average diameter of 707 microns or smaller (0.707 mm or smaller), 250 to 400 microns (0.25 to 0.4 mm) and 177 microns or smaller (0.177 mm) (see paragraphs 0025-0027). The rubber particles of size 0.25 to 0.4 mm read on rubber powder having particle size less than 0.5 mm. Further, the rubber particles of size 0.707 mm or smaller read on rubber particles having particle size of 0.5 to 6 mm and rubber particles having particle size of 0.177 mm read on rubber powder having particle size less than 0.25 mm.  Although, Cialone et al. do not explicitly disclose sieve particle size, sieve particle size is same as the particle size that passes through the same size of sieve.
In light of motivation for using vulcanized rubber particles having particle size 0.25 to 0.4 mm, particle size of 0.707 mm or smaller and particle size of 0.177 mm disclosed by Cialone et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use vulcanized rubber particles having particle size 0.25 to 0.4 mm, particle size of  0.707 mm or smaller and particle size of 0.177 mm in upper elastic layer of Jong in view of Nakayama et al. in order to obtain desired mechanical or physical properties such as tensile strength and 
Jong in view of Nakayama et al. and Cialone et al. do not disclose the elastic layer comprising a first acrylic emulsion copolymer and a second acrylic emulsion copolymer as presently claimed. Jong in view of Nakayama et al. and Cialone et al. do not disclose elastic layer comprising a crosslinking agent comprising a water-dispersible isocyanate composition and a foaming agent.
Miyawaki et al. disclose an emulsion for vibration damping materials particularly excellent in vibration damping property in a wide temperature range and prevents vibration and noise (see Abstract and paragraph 0001). The emulsion comprises two or more acrylic copolymers that differ in glass transition temperature dispersed in aqueous medium, i.e. aqueous binder composition (see paragraphs 0012 and 0015). The difference in glass temperature makes it possible for the emulsion for vibration damping materials to exhibit higher vibration property in a wide temperature range (see paragraph 0040). The acrylic polymers include acrylic polymer (A) having high Tg and acrylic polymer (B) having low Tg, wherein the difference in Tg between acrylic polymer (A) and acrylic polymer (B) is 15 C or more (see paragraph 0041). The Tg of acrylic polymer (A) is 0 C or more (i.e. second acrylic emulsion copolymer) (see paragraph 0042). Given that acrylic polymer (A) have high Tg and acrylic polymer (B) have low Tg and given that difference in Tg between acrylic polymer (A) and acrylic polymer (B),  Tg of acrylic polymer (B) is -15 C or less (i.e. first acrylic emulsion copolymer). The ratio by weight of acrylic polymer (A) to acrylic polymer (B) is 30 to 60/40 to 70 (see paragraph 0043). This ratio exhibits excellent vibration damping property (see paragraph 0043). Accordingly, the second acrylic emulsion polymer is 30 to 60 wt% and the first acrylic emulsion polymer is 40 to 70 wt%. 
In light of motivation for using an emulsion comprising acrylic polymer having glass transition temperature of 0 C or more and acrylic polymer having glass transition temperature of 
Further, Miyawaki et al. disclose the emulsion can comprise aqueous cross linking agent such as block isocyanate compounds (i.e. water-dispersible isocyanate composition) (see paragraphs 0081-0082). The aqueous cross linking agent content is 0.01 to 20 parts by weight based on the solids content in 100 parts by weight of the solids of the emulsion composition (see paragraph 0081). Accordingly, the amount of aqueous crosslinking agent is 0.01 to 17 wt% (0.01 = 0.01/100.01 x 100 and 17 = 20/120 x 100). The crosslinking agent improves the toughness of the resin and exhibits high vibration damping property (see paragraph 0082).
In light of motivation for using 0.01 to 17 wt% of aqueous block isocyanate cross linking agent disclosed by Miyawaki et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 0.01 to 17 wt% of aqueous block isocyanate cross linking agent in upper elastic layer of Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. in order to improve the toughness of the resin and exhibit high vibration damping property, and thereby arrive at the claimed invention.
Further, Miyawaki et al. disclose the emulsion can comprise a foaming agent that exhibits sufficient thermal drying property or high vibration property (see paragraphs 0089). The emulsion can comprise anionic surfactant such as sodium dodecylbenzene sulfonate, i.e. sodium alkylbenzene sulfonate (see paragraph 0056). Although, Miyawaki et al. do not disclose sodium dodecylbenzene sulfonate is foaming agent, given that sodium dodecylbenzene 
In light of motivation for using foaming agent such as sodium dodecylbenzene sulfonate disclosed by Miyawaki et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use foaming agent such as sodium dodecylbenzene sulfonate in upper elastic layer of Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. in order to exhibit sufficient thermal drying property or high vibration property, and thereby arrive at the claimed invention.

Regarding claims 9 and 10, Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. disclose the multilayer coating as set forth above. Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. disclose elastic layer as presently claimed. As noted above, the elastic layer has the weight ratio of acrylic copolymer emulsion resin to rubber particles 0.75 to 2.2 and the elastic layer comprises vulcanized rubber particles having particle size 0.25 to 0.4 mm, particle size of 0.707 mm or smaller and particle size of 0.177 mm.  Based on Miyawaki, the elastic layer has excellent vibration damping property in a wide temperature range and prevent vibration and noise and based on Cialone et al. the elastic layer comprising vulcanized rubber particles of different sizes provide desired mechanical or physical properties.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional elastic layer to further improve vibration damping property in a wide temperature range and prevent vibration and noise as well as provide desired mechanical or physical properties. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional elastic layer would have achieved expected results such as further improve vibration damping property in a wide temperature range and prevent vibration and noise as well as provide desired mechanical or physical properties. Mere duplication of parts has no patentable significance unless a new and 
Accordingly, the additional elastic layer reads on a base layer as presently claimed. Further, the additional elastic layer, i.e. base layer has the weight ratio of acrylic copolymer emulsion resin to rubber particles 0.75 to 2.2. The weight ratio overlaps with presently claimed ratio of 0.25 to 5 (0.25 = 1/4 and 5 = 1/0.2). Further, the additional elastic layer, i.e. base layer comprises vulcanized rubber particles having particle size 0.25 to 0.4 mm, particle size of 0.707 mm or smaller and particle size of 0.177 mm. The rubber particles of size 0.707 mm or smaller read on rubber particles having particle size of 0.5 to 6 mm. The rubber particles of size 0.25 to 0.4 mm read on rubber powder having particle size less than 0.5 mm.

Regarding claim 11, Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. disclose the multilayer coating as set forth above. Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. disclose elastic layer as presently claimed. As noted above, the elastic layer has the weight ratio of acrylic copolymer emulsion resin to rubber particles 0.75 to 2.2 and the elastic layer comprises vulcanized rubber particles having particle size 0.25 to 0.4 mm, particle size of 0.707 mm or smaller and particle size of 0.177 mm.  Based on Miyawaki, the elastic layer has excellent vibration damping property in a wide temperature range and prevent vibration and noise and based on Cialone et al. the elastic layer comprising vulcanized rubber particles of different sizes provide desired mechanical or physical properties.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional elastic layer to further improve vibration damping property in a wide temperature range and prevent vibration and noise as well as provide desired mechanical or physical properties. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional elastic layer would have achieved expected results such as further improve vibration damping property in a wide 
Accordingly, the additional elastic layer reads on a strengthening layer as presently claimed. Further, the additional elastic layer, i.e. strengthening layer has the weight ratio of acrylic copolymer emulsion resin to rubber particles 0.75 to 2.2. The weight ratio overlaps with presently claimed ratio of 0.55 to 4.2 (0.55 = 1/1.8 and 4.2 = 1/0.24). Further, the additional elastic layer, i.e. strengthening layer comprises vulcanized rubber particles having particle size 0.25 to 0.4 mm, particle size of 0.707 mm or smaller and particle size of 0.177 mm. The rubber particles of size 0.177 mm read on rubber particles having particle size of less than 0.25 mm.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR101449677B1) in view of Nakayama et al. (JP H111656 A), Cialone et al. (US 2011/0297751 A1) and Miyawaki et al. (US 2007/0088121 A1) as applied to claim 1 above, further in view of Hattori et al. (US 2011/0236605 A1). 

Regarding claim 2, Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. disclose the multilayer coating as set forth above. Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. do not disclose the crosslinking agent further comprises an epoxy silane.
Hattori et al. disclose a composition comprising acrylic polymer, isocyanate compound and silane agent (see paragraph 0096). The silane agent such as epoxy silane agent can enhance durability (see paragraph 0095).
In light of motivation for using epoxy silane agent disclosed by Hattori et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use epoxy silane agent (i.e. crosslinking agent) in upper elastic layer of Jong in view of Nakayama et al., .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR101449677B1) in view of Nakayama et al. (JP H111656 A), Cialone et al. (US 2011/0297751 A1) and Miyawaki et al. (US 2007/0088121 A1) as applied to claim 1 above, further in view of Salsman (US 2006/0281851 A1).

Regarding claim 7, Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. disclose the multilayer coating as set forth above. While, Jong et al. disclose the upper elastic layer comprises silica powder (see paragraphs 0039). Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. do not disclose silica powder having a mesh size of 250 mesh.
Salsman disclose thermoplastic polymer compositions comprising silica-containing nucleating agents (see Abstract). The silica-containing nucleating agents include sand and quartz (i.e. silica) (see paragraph 0001). The silica-containing nucleating agents are fillers having mesh size of about 40 to about 250 mesh (see paragraph 0036). The fillers provide beneficial properties such as decrease the cost of the composition and impart impact resistance (see paragraph 0032). The fillers can be added to thermoplastic polymer material such as acrylics (see paragraph 0034). The polymer compositions provide improved properties related to processing, dimensional and thermal stability, improved crystalline structure and flame retardant properties (see Abstract).
In light of motivation for using silica-containing nucleating agents having mesh size of about 40 to about 250 mesh disclosed by Salsman as described above, it therefore would have been obvious to one of ordinary skill in the art to use silica having mesh size of about 40 to about 250 mesh in Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. do not disclose silica powder having a mesh size of 250 mesh in order to provide beneficial properties .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR101449677B1) in view of Nakayama et al. (JP H111656 A), Cialone et al. (US 2011/0297751 A1) and Miyawaki et al. (US 2007/0088121 A1) as applied to claim 1 above, further in view of Batdorf (US 2006/0035097 A1).

Regarding claim 8, Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. disclose the multilayer coating as set forth above. Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. do not disclose the aqueous binder further comprises a silicone dispersion.
Batdorf disclose water based binder including water resistant polymer, which will remain firmly adhered to the treated surface when exposed to prolonged wet conditions (see paragraph 0011). The water based binder can include silicone resin dispersion (see paragraph 0011). The acrylic copolymer emulsion and silicone resin dispersion can be combined (see paragraph 0011).
In light of motivation for using silicone resin dispersion disclosed by Batdorf as described above, it therefore would have been obvious to one of ordinary skill in the art to use silicone resin dispersion combined with acrylic copolymer emulsion of upper elastic layer in Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. in order to improve water resistance as well as firmly adhered to the treated surface when exposed to prolonged wet conditions , and thereby arrive at the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR101449677B1) in view of Nakayama et al. (JP H111656 A), Cialone et al. (US 2011/0297751 A1) and Miyawaki et al. (US 2007/0088121 A1) as applied to claim 11 above, further in view of Salsman (US 2006/0281851 A1).

Regarding claim 12, Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. disclose the multilayer coating as set forth above. Further, Jong et al. disclose elastic layer comprising silica powder (see paragraphs 0039). As noted above, additional elastic layer reads on strengthening layer as presently claimed. Therefore, the strengthening layer comprises silica powder. Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. do not disclose silica powder having a mesh size of 250 mesh.
Salsman disclose thermoplastic polymer compositions comprising silica-containing nucleating agents (see Abstract). The silica-containing nucleating agents include sand and quartz (i.e. silica) (see paragraph 0001). The silica-containing nucleating agents are fillers having mesh size of about 40 to about 250 mesh (see paragraph 0036). The fillers provide beneficial properties such as decrease the cost of the composition and impart impact resistance (see paragraph 0032). The fillers can be added to thermoplastic polymer material such as acrylics (see paragraph 0034). The polymer compositions provide improved properties related to processing, dimensional and thermal stability, improved crystalline structure and flame retardant properties (see Abstract).
In light of motivation for using silica-containing nucleating agents having mesh size of about 40 to about 250 mesh disclosed by Salsman as described above, it therefore would have been obvious to one of ordinary skill in the art to use silica having mesh size of about 40 to about 250 mesh in Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. do not disclose silica powder having a mesh size of 250 mesh in order to provide beneficial properties such as decrease the cost of the composition and impart impact resistance as well as improved 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787